GRANGER, Judge
(Concurring in the Result):
I concur in the Senior Judge’s opinion regarding the issue of illegal pretrial confinement. I also concur with the majority that the remaining assignments of error are without merit, and I therefore concur in the results of the case.
I cannot concur in the rationale for denying appellant’s assignment of error that the military judge failed to provide adequate special findings.
*536Trial defense counsel asked the military judge for a finding of fact relating to whether a principal prosecution witness participated in the assault. The majority opinion concludes that this matter was so remote as to merit no special findings, and that no error was committed. I reach the same result on the different rationale that trial defense counsel asked for a special finding to which he was entitled and that the judge’s findings satisfied that request.
The credibility of the prosecution witness was an important issue in this case, because he was the only witness who testified he saw appellant commit the assaults as charged. If the witness was culpably involved in the assaults, he was an accomplice witness, and his testimony need then be closely scrutinized and received with great care and caution. United States v. Scoles, 14 U.S.C.M.A. 14, 33 C.M.R. 226 (1963). There was evidence presented at trial that this witness had participated in the assault. Whether or not he was an accomplice witness was therefore clearly in issue. Under these circumstances, had this case been tried before a court-martial with members, an instruction on accomplice testimony would have been required. United States v. Lell, 16 U.S.C.M.A. 161, 36 C.M.R. 317 (1966); DA Pam 27-9, Military Judges’ Guide (1969), para. 9-22; see United States v. Crooks, 12 U.S.C.M.A. 677, 31 C.M.R. 263 (1962).
Regarding special findings, the Military Judge’s Guide provides:
When a request has been made for special findings, the military judge should, as a general rule, make findings on all matters upon which he would instruct a court if one were sitting in the case .
******
Appropriate special findings are not only findings on elements of offenses, but also on all factual questions placed reasonably in issue . . . . [DA Pam 27-9, supra, App. G, at 2].
I conclude that defense counsel asked for a special finding on factual matter clearly in issue and was entitled to that finding. In his findings, the trial judge did not specifically address the witness’ participation in the assaults, but obviated the necessity for doing so by stating that he viewed the witness’ testimony as accomplice testimony.
The military judge’s findings were sufficient to permit appellant to discern the legal and factual bases for the guilty finding. The findings enabled appellant to frame his issues for appeal. I therefore concur with the majority that appellant’s assignment is without merit.